                                                                                             FILED
                                                                                    2018 Nov-26 PM 03:51
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

HECTOR HUMBERTO BRITO                               }
TIGRE,                                              }
                                                    }
          Petitioner,                               }
                                                    }
v.                                                  }    Case No.: 4:18-cv-0711-MHH-JEO
                                                    }
SCOTT HASSELL, et al.,                              }
                                                    }
          Respondents.                              }

                                 MEMORANDUM OPINION

          This action is before the Court on the respondents’ motion to dismiss. (Doc.

8). On May 6, 2018, Mr. Tigre filed a petition for writ of habeas corpus seeking

his release from custody pending his removal to Ecuador. (Doc. 1, pp. 34, 9). In

his petition, Mr. Tigre contends that as of May 2018, he had been detained in ICE

custody for 17 months. (Doc. 1, p. 4). Respondents ask the Court to dismiss Mr.

Tigre’s § 2241 habeas petition because United States Immigration and Customs

Enforcement released Mr. Tigre from custody on October 26, 2018. (Doc. 8-1,

Pitman Decl.).1

          Because Mr. Tigre has been released from ICE custody, his petition seeking

that very relief is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003)

(“[A] case must be dismissed as moot if the court can no longer provide

1
    Mr. Pitman refers to Mr. Tigre as Brito. (Doc. 8-1, p. 1).
‘meaningful relief.’”); see also Spencer v. Kemna, 523 U.S. 1, 8 (1998) (once a

habeas petitioner is released from custody, he must demonstrate collateral

consequences to avoid mootness doctrine). Accordingly, by separate order, the

Court will grant the motion and dismiss this matter. Khader v. Holder, 843 F.

Supp. 2d 1202 (N.D. Ala. 2011).

      DONE this 26th day of November, 2018.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                      2
